DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the the signal processing circuits are embedded in the first semiconductor element by the embedding member if claim states that the signal processing circuits are embedded in the second semiconductor element.  Is there an additional embedding member or additional signal processing circuits? To further prosecution the Examiner interprets that there are additional signal processing circuits and additional embedding members for the first semiconductor element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s)  1, 4, 5, 7, 9, 18-23,25, & 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (US Pub no. 2015/0200222 A1).
Regarding claim 1, Webster et al discloses A backside illumination type solid-state imaging device [0032][0016]comprising: a first semiconductor element (304)including an imaging element (302a-302c))configured to generate a pixel signal in a unit of a pixel(SPAD pixel) [0016]; a second semiconductor element(306) in which signal processing circuits (308a-308c)necessary for signal processing of the pixel signal are embedded by an embedding member(316)[0025]; and a wire (319)that electrically connects the first semiconductor element (304)and the second semiconductor element(306) [0026]; the first semiconductor element(304) and the second semiconductor (306)element being stacked by oxide film joining(328)[0026]fig. 3b.

Regarding claim 4, Webster et al discloses wherein the signal processing circuits(308a-308c) include a first signal processing circuit (308a)and a second signal processing circuit (308b), and the second semiconductor element (306) has therein the first signal processing circuit (308a)and the second signal processing circuit(308b) arranged in a juxtaposed relation in a horizontal direction and embedded by the embedding member(316) fig. 3b [0025].
Regarding claim 5, Webster et al discloses all the claim limitations of claim 1 and further teaches wherein the signal processing circuits (308a-308c)include a first signal processing circuit (308a)and a second signal processing circuit(308b), the wire (319)includes a first wire(319 of 308a) and a second wire(319 of 308b), the second 
Regarding claim 7, Webster et al discloses wherein the wire (319)electrically connects the first semiconductor element(304) and the second semiconductor element (306)through a through-via (330) fig. 3b[0026].
Regarding claim 9, Webster wherein the wire (319)electrically connects the first semiconductor element (304)and the second semiconductor element (306)through a through-via(330) formed from a face on an opposite side to an imaging face of the imaging element(fig 3b[0026].
Regarding claim 18, Webster et al discloses wherein the signal processing circuits (300a)are embedded in the first semiconductor element(304) by the embedding member(312)[0024] fig. 3.
Regarding claim 19, Webster et al discloses  wherein the signal processing circuits (300a)are each embedded by the embedding member after contacted at part thereof in a positioned state with the first semiconductor element ‘”(304) and gradually 
Regarding claim 20, Webster et al discloses  wherein the part includes an end side and an end point of the signal processing circuit (300a) (endpoints are designated by isolation regions 320) fig.3.
Regarding claim 21, Webster et al discloses the signal processing circuit (300a)is smaller than the first semiconductor element(304) fig. 3.
Regarding claim 22, Webster et al discloses wherein the signal processing circuits (308a)are each embedded by the embedding member after contacted at part thereof in a positioned state with the second semiconductor element (306)and gradually joined to the second semiconductor element (306)beginning with a portion around the contacted portion (fig. 3).
Regarding claim 23, Webster et al discloses wherein the part includes an end side and an end point of the signal processing circuit(300a) (endpoints are designated by isolation regions 320) fig.3.
Regarding claim 25, Webster et al discloses  an imaging apparatus (fig. 3b/fig. 4)comprising: a backside illumination type solid-state imaging device [0032][0016]that includes a first semiconductor element (304)including an imaging element (302a-302c)configured to generate a pixel signal in a unit of a pixel(SPAD pixel)[0016], a second semiconductor element (306)in which signal processing circuits(308a-308c) necessary
for signal processing of the pixel signal are embedded by an embedding member(316)[0025], and a wire(319) that electrically connects the first semiconductor 
Regarding claim 26,  Webster et al discloses electronic equipment comprising:
a backside illumination type solid-state imaging device [0016][0032]that includes
a first semiconductor element (304) including an imaging element (302a -302c)configured to generate a pixel signal in a unit of a pixel (SPAD pixel) [0016],
a second semiconductor element (306) in which signal processing circuits (308a-308c) necessary for signal processing of the pixel signal are embedded by an embedding member(316)[0025], and a wire(319) that electrically connects the first semiconductor element (304)and the second semiconductor element(306)[0025], the first semiconductor element(304) and the second semiconductor element(306) being stacked by oxide film(328) joining(fig. 3b)[0026].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is /are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub no. 2015/0200222 A1) in view of Kumar (US Pub no. 2018/0233526 A1)

However, Kumar et al discloses wafer to wafer stacking with die size adjustment wherein first semiconductor element (1102)is greater than the second semiconductor element (1101) [0048][0055].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Webster et al with the teachings of Kumar et al to provide a backside illuminated image sensor with ultrahigh interconnect density.
Claim 3 & 17  is /are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub no. 2015/0200222 A1) in view of Funaki (US Pub no. 2018/0091723 A1)
Regarding claim 3, Webster et al discloses all the claim limitations of claim 1 but fails to teach wherein the first semiconductor element is smaller than the second semiconductor element.
However, Funaki et al discloses an imaging device wherein the first semiconductor element (100) is smaller than the second semiconductor element (200) [0022][0024] fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Webster et al with the teachings of Funaki et al to accommodate peripheral circuitry.
Regarding claim 17, Webster et al discloses all the claim limitations of claim 1 but fails to teach wherein the signal processing circuits include a logic circuit, a memory 
Funaki et al discloses wherein the signal processing circuits (202) include a logic circuit, a memory circuit, a power supply circuit, an image signal compression circuit, a clock circuit, and an optical communication conversion circuit[0029].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Webster et al with the teachings of Funaki to perform drive control of each pixel.

Claim 6 is /are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub no. 2015/0200222 A1) in view of Fujii (US Pub no. 2015/0162371 A1).
Regarding claim 6, Webster et al discloses all the claim limitations of claim 1 but fails to teach wherein the wire is joined by CuCu joining.
However, Fujii et al discloses electronic device comprising a wiring layer(25) is joined by CuCu joining (fig. 4) (element 26 of 25 is copper and element 32 of 33 is copper)[0073][0075].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Webster et al with the teachings of Fujii et al to improve reliability of the device.
Claims 8, 13, 14, & 15 is /are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub no. 2015/0200222 A1) in view of Yoon (US Pub no. 2019/0103425 A1).


However, Yoon et al discloses an image sensing apparatus wherein wires (240)electrically connects the first semiconductor element (100)and the second semiconductor element (300)through a through-via (Cv1)formed from an imaging face side of the imaging element(Pixel) [0041][0049] fig. 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Webster et al with the teachings of Yoon et al to provide electrical connection.
Regarding claim 13, Webster et al discloses all the claim limitations of claim 7 but fails to teach wherein, in the second semiconductor element, in addition to the signal processing circuits, a dummy circuit configured from a semiconductor element and including a dummy wire is embedded by the embedding member.
However, Yoon et al discloses , in addition to a signal processing circuits(310), a dummy circuit(320) configured from a semiconductor element and including a dummy wire (CV2)is embedded by the embedding member(220)[0060].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Webster et al with the teachings of Yoon et al to increase heat dissipation properties and mechanical strength.’
Regarding claim 14, Yoon et al discloses wherein a heat dissipation member (CV2) that includes a member having a thermal conductivity higher than a predetermined thermal conductivity and dissipates heat is stacked on a face of the 
Regarding claim 15, Yoon et al discloses  wherein the heat dissipation member (CV2) includes Cu, Al[0056]
Claim 16 is /are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub no. 2015/0200222 A1) in view of in view of Yoon (US Pub no. 2019/0103425 A1) as applied to claim 14 and further in view of Fong (US Pub no. 2018/0350785 A1).
Regarding claim 16, Webster et al as modified by Yoon et al discloses all the claim limitations of claim 14 but fails to teach wherein the heat dissipation member includes a waterway for circulating cooling water.
However, Fong et al teaches an integrated circuit wherein a heat dissipation member (cooling channels)includes a waterway for circulating cooling water[0323].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to  further modify Webster et al and Yoon et al with the teachings of Fong et al to transfer heat away from the device.
Claim 17 is /are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub no. 2015/0200222 A1) in view of in view

Claims 10 & 11 is /are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub no. 2015/0200222 A1) in view of Yang (US Pub no. 2012/ 0098133 A1).

However, Yang et al discloses a metallization structure including interlevel dielectric (160) including oxide[0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Webster et al with the teachings of Yang et al to provide electrical isolation.
Regarding claim 11, Webster et al discloses all the claim limitations of claim 1 but fails to teach wherein the embedding member includes an organic material.
However, Yang et al discloses a metallization structure including interlevel dielectric (160) including an organic material[0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Webster et al with the teachings of Yang et al to provide electrical isolation.
Claim 24 is /are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub no. 2015/0200222 A1) in view of Meynants (US Pub no. 2020/0194474 A1).
Regarding claim 24, Webster et al discloses a manufacturing method for a backside illumination type solid-state imaging device that includes a first semiconductor element (304)including an imaging element (308)configured to generate a pixel signal in a unit of a pixel (P) [0032][0016], a second semiconductor element  (306)in which signal processing circuits necessary for signal processing of the pixel signal are embedded by an embedding member(316)[0025], and a wire(319) that electrically connects the first semiconductor element(304) and the second semiconductor element (306)[0025], the first semiconductor element (304)and the second semiconductor element (306)being 
However, Meynants et al discloses an  image sensor that is singulated [0053].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Webster et al with the teachings of Meynants to complete the fabrication process.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813